             Case 2:19-cv-00961-JAD-BNW Document 34 Filed 02/02/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 ARIEL RIVERA                                                Case No.: 2:19-cv-00961-JAD-BNW

 4             Plaintiff

 5 v.                                                          Order Dismissing and Closing Case

 6 JAMES DZURENDA,                                                   [ECF Nos. 32 and 33]

 7             Defendant

 8

 9            Ariel Rivera moves to withdraw his complaint, 1 and I construe that request as a motion to

10 voluntarily dismiss this action. Rivera also asks the court to provide him copies of all documents

11 filed by him in this action. 2 I grant the motion to withdraw, and I dismiss this case per Rivera’s

12 request. But I deny Rivera’s request for documents because the indigent-plaintiff statute does

13 not authorize the court to foot the bill for such copies.

14            Federal Rule of Civil Procedure 41(a)(1) allows a plaintiff to dismiss a case without a

15 court order by filing “a notice of dismissal before the opposing party serves either an answer or a

16 motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). I grant Rivera’s motion to

17 voluntarily dismiss this action because no responsive pleading has been filed in this case, and I

18 do so without prejudice.

19            But I must deny Rivera’s request for copies of case documents. An inmate has no

20 constitutional right to free photocopying. Johnson v. Moore, 948 F.2d 517, 521 (9th Cir. 1991).

21 And the court cannot provide free copies even to indigent plaintiffs as 28 U.S.C. § 1915 does not

22

23   1
         ECF No. 32.
     2
         ECF No. 33.
          Case 2:19-cv-00961-JAD-BNW Document 34 Filed 02/02/21 Page 2 of 2




 1 authorize the court to pay the costs for an indigent litigant’s general copy requests. If Rivera

 2 wishes to receive copies of electronically filed documents from the court, the cost is $0.10 per

 3 page. Nev. LR IC 1-1(i)(5); 28 U.S.C. § 1914.

 4         IT IS THEREFORE ORDERED that Rivera’s motion to voluntarily dismiss this action

 5 [ECF No. 32] is GRANTED and THIS ACTION IS DISMISSED without prejudice. The

 6 Clerk of Court is directed to ENTER JUDGMENT accordingly and close this case. No other

 7 documents may be filed in this now-closed case.

 8         IT IS FURTHER ORDERED that the motion for copies of all of Rivera’s filings in this

 9 action [ECF No. 33] is DENIED.

10         Dated: February 2, 2021

11                                                           _________________________________
                                                             U.S. District Judge
12

13

14

15

16

17

18

19

20

21

22

23



                                                     2
